United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, QUEBEC PRIORITY
MAIL ANNEX, Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-323
Issued: June 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from an October 16, 2007 decision
of an Office of Workers’ Compensation Programs’ hearing representative who affirmed the
denial of her claim for wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant had intermittent disability between December 23, 2002
and December 2, 2006.
FACTUAL HISTORY
On April 1, 2002 appellant, then a 46-year-old clerk, sprained her knee in the
performance of duty. She stopped work on April 2, 2002 but returned later that day. In an
April 23, 2002 magnetic resonance imaging (MRI) scan report, Dr. Mary E. MacNaughton, a
Board-certified diagnostic radiologist, diagnosed right knee lateral meniscal tear, small joint
effusion, developing patellar chondromalacia and lateral patellar subluxation. The Office

accepted appellant’s claim for right knee strain and torn lateral meniscus. It paid appropriate
compensation.
Appellant stopped work and, on August 23, 2002, underwent a right knee arthroscopy
with partial medial and lateral meniscectomy. Dr. James Reardon, a Board-certified orthopedic
surgeon, performed the procedure and diagnosed right knee lateral meniscal tear and medial
meniscal tear. Appellant returned to light-duty work by October 11, 2002 and was released to
perform regular-duty work on or about November 1, 2002.
On October 8, 2003 the Office granted appellant a schedule award for 10 percent
impairment of the right leg. The period of the award began on August 25, 2003 and continued
through October 4, 2003.
On April 14, 2006 appellant filed an occupational disease claim. She asserted that, after
her right knee injury, she was assigned to work as a mail processing clerk and was required to
stand for long periods of time. Appellant stated that her new assignment caused an aggravation
of her right knee condition. She did not stop work.
In a June 8, 2005 report, Dr. Reardon explained that appellant presented with
degenerative joint disease of the knee. He noted that she had diffuse degenerative changes and
trouble with ambulation. In reports dated July 15 to August 15, 2005, Dr. Reardon certified that
appellant was seen in his office and treated with Supartz injections to her right knee.
Dr. Reardon noted improvement with continued treatment. In a November 21, 2005 note,
Dr. Reardon stated that appellant was disabled on November 10 and 11, 2005, due to knee pain
and swelling due to right knee degenerating arthritis. On December 16, 2005 Dr. Reardon
reported that appellant presented in his office that day with degenerative joint disease of the
knee. He noted that she displayed good motion, no meniscal signs and no signs of infection.
Dr. Reardon released appellant to return to work with restrictions on the amount of time she
could spend standing. In a note dated the same day, he diagnosed “right knee” and
recommended that appellant be allowed to sit for 20 minutes out of each hour. Appellant also
provided a November 1, 2005 form report, on which the signature was illegible, stating that she
was disabled between October 7 and 25, 2005.
In a May 19, 2006 statement, appellant explained that she experienced intermittent pain
and symptoms since her original injury and that she was required to perform various work
assignments which bothered her knee. She took intermittent days off work due to her pain.
By decision dated July 11, 2006, the Office denied appellant’s April 14, 2006
occupational disease claim.
Appellant requested an oral hearing. In a July 5, 2006 report, Dr. Reardon noted that
appellant had injured her right knee at work in November 2002 and continued to experience pain
and symptoms. He explained that appellant returned to his office in November 2005, presenting
with degenerative changes and visco-supplementation in the right knee. Dr. Reardon opined that
appellant’s present symptoms were directly related to her 2002 injury and her loss of cartilage.
Appellant began working in a limited-duty position on July 5, 2006.

2

By decision dated January 12, 2007, the hearing representative reversed the July 11, 2006
Office decision and accepted the claim for aggravation of degenerative joint disease of the right
knee. She directed that appellant’s claims be combined.1 The Office accepted appellant’s claim
for aggravation of right knee degenerative joint disease and advised her of how to claim
disability compensation if her injury resulted in lost time from work.
In a February 1, 2007 e-mail memorandum, an Office nurse stated that appellant would
be taking off from work on the day of and the day after her Supartz injections.2 The nurse noted
that she had “never heard of anyone needing the day after these injections off.” On February 8,
2007 she indicated that she had spoken with appellant’s attending physician, who “advised he
does not usually put patients off the day following an injection.” The nurse stated that she
informed the physician that if he did hold appellant off work on the day following an injection,
he would need to provide a report with medical reasoning explaining the need for additional time
off.
In a December 4, 2006 treatment note, Dr. Reardon indicated that appellant had
permanent restrictions and diagnosed right knee degenerative joint disease.
On February 16, 2007 appellant filed claims for compensation for intermittent disability
between January 1 and December 27, 2003. She submitted time analysis sheets noting the
following leave days taken: January 1, 6, 13, 21 to 22 and 25, February 1 and 22, March 3 and
26, April 3 to 4 and 6, May 2 and 28, July 9, October 2, November 11 and 23 and
December 27, 2003. On February 16, 2007 appellant filed a claim for compensation for
intermittent wage loss between June 8 and December 23, 2004.3 She provided a time analysis
sheet noting the dates: June 18 and 25 to 26, September 2 and 25, November 20, December 8
and 23, 2004. Appellant also filed a claim for wage loss from January 7 to December 16, 2005
and submitted a time analysis sheet noting leave taken on: January 7 and 17, February 3, 11, 16,
20 and 27, March 19, April 5, 9 and 25, May 7, 25 and 28, June 6, 9 and 13, June 22 to 23,
July 21, July 26 to 27, August 9, 11, 16 and 22 to 23, September 4 to 5, 12 to 14, 22, 26 and 29,
October 3 to 5, 7 to 9, 11, 13, 18 to 19 and 25 to 26, October 31 to November 1, November 10 to
11, 16 to 17 and 28 to 29, December 6 to 8, 12 to 13 and 16, 2005. On February 16, 2007 she
filed a claim for wage loss from January 6 to December 2, 2006. She submitted time analysis
sheets noting leave taken on the following dates: January 6, 9, 15 to 22 and 25 to 26, February 1,
3 to 5, 11, 20 to 21 and February 26, March 3, 5, 9, 12 to 15, 18 to 19, 27 and 31, April 2, 10 and
29 to 30, May 6, 11, 13 and 28 to 29, June 10 to 11, 18 and 24 to 25, July 2, 8, 21 to 22 and 27 to
28, August 2 to 5, September 23, 27 and 29 to 30, October 1 to 2, 14 to 15 and 29, November 21
and December 1 to 2, 2006. The remaining dates in October, November and December were
illegible on the time analysis sheet. On each time analysis form, the employing establishment
noted that appellant did not provide medical documentation supporting total disability on the
claimed dates.
1

On February 26, 2007 the Office combined appellant’s two claims, numbers 112008040 and 112034525, under
a single master case file, number 112008040.
2

The Office authorized the injections.

3

Although appellant’s February 16, 2007 compensation claim implicated June 8, 2004, her corresponding time
analysis sheet claimed June 18, 2004.

3

By decision dated March 29, 2007, the Office denied appellant’s claim for intermittent
disability on the grounds that she did not submit sufficient medical evidence to establish total
disability for work. It approved her claim for wage-loss compensation on November 1 and
December 16, 2005.
By correspondence dated April 28, 2007, appellant requested an oral hearing.
In a May 4, 2007 statement of accepted facts, the Office noted that appellant underwent
Supartz injections on July 15, 22 and 29, August 5 and 15, 2005 and on April 13, 20
and 27, 2007. On May 21, 2007 the Office referred appellant to Dr. Edward J. Prostic, a Boardcertified orthopedic surgeon, for a second opinion examination to address appellant’s current
condition and ability to work.
In a June 11, 2007 report, Dr. Prostic noted appellant’s history of injury and stated that
she had continued to see Dr. Reardon for recurrent difficulties. He explained that she continued
to experience frequent pain in the right knee and recommended that she continue working with
restrictions. Dr. Prostic noted that she would ultimately need a total knee replacement. He
opined that appellant’s right knee osteoarthritis was aggravated by her April 1, 2002 work injury
and also contributed to by her weight.
In an undated statement, appellant noted the dates she took off from work, using leave
without pay and Family Medical Leave Act (FMLA) entitlement. She stated that the employing
establishment has a liberal return to work policy and asserted: “We as employees are not
required to submit documentation for each absence related to a chronic condition as long as the
circumstances are unchanged. Once the original documentation states probable number of and
the interval between episodes of incapacity which stated that I will be having intermittent leave
entitlement under the FMLA. Intermittent absences due to a chronic condition which
incapacitated me are covered by the FMLA.”
An oral hearing was conducted on August 7, 2007. On August 23, 2007 the employing
establishment noted that appellant had “taken off work intermittently for quite some time. There
is no medical documentation or medical rationale for her absences.”
On September 14, 2007 the Office approved her claim for compensation on July 17,
2002, August 11 and 23 to 30, 2003 and September 24 to 25, 2003.
By decision dated October 16, 2007, the hearing representative affirmed the denial of
appellant’s claim for intermittent wage loss. He noted that the Office had paid compensation for
leave taken on August 11, September 2 and 24 to 25, 2003 and on November 1 and
December 16, 2005. However, the hearing representative found no medical evidence to support
appellant’s claimed total disability on any other dates.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, disability is defined as the incapacity
because of an employment injury to earn the wages the employee was receiving at the time of

4

injury.4 Whether a particular injury causes an employee to be disabled for work and the duration
of that disability are medical issues which must be proved by the weight of substantial and
reliable medical evidence.5 The claimant has the burden of proving that she is disabled for the
period claimed as a result of the employment injury. The Board has held that the mere belief that
a condition was caused or aggravated by employment factors or incidents is insufficient to
establish a causal relationship between the two.6 The Board will not require the Office to pay
compensation for disability in the absence of medical evidence directly addressing the particular
period of disability for which compensation is claimed. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.7
ANALYSIS
The Office accepted that appellant sustained a right knee strain, torn lateral meniscus and
aggravation of right knee degenerative joint disease as a result of her April 1, 2002 employmentrelated injury. She filed claims for wage-loss compensation alleging that she was disabled for
work on intermittent dates between December 23, 2002 and December 2, 2006. However,
appellant failed to submit rationalized medical evidence establishing that her intermittent
disability resulted from residuals of her accepted employment injury. The Board finds that she
has not met her burden of proof.
Appellant submitted reports from Dr. Reardon, an attending physician, indicating that she
was seen in his office and received treatments for her knee injury on June 8, July 15, 22 and 29
and August 5 and 15, 2005. However, the Board notes that none of the above dates were
claimed and he did not otherwise indicate that appellant had employment-related disability on
these dates.
In a November 21, 2005 note, Dr. Reardon generally supported appellant’s disability on
November 10 and 11, 2005, due to “knee pain and swelling due to right knee degenerating
arthritis.” However, he did not indicate that he treated appellant on these dates for her accepted
conditions.8 Dr. Reardon did not otherwise address whether her accepted right knee condition
caused her to be disabled or what treatment was provided to appellant on the dates claimed.
Accordingly, his November 21, 2005 note is insufficient to establish appellant’s work-related
total disability on November 10 and 11, 2005.
Dr. Reardon also provided a December 16, 2005 report supporting appellant’s disability
on that date. He noted that she presented in his office and was examined and treated for
4

See Robert A. Flint, 57 ECAB 369 (2006); Prince E. Wallace, 52 ECAB 357 (2001).

5

See Carol A. Lyles, 57 ECAB 265 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Alfredo Rodriguez, 47 ECAB 437 (1996).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

See Amelia S. Jefferson, 57 ECAB 183 (2005) (a claimant who has returned to work following an accepted
injury or illness may need to undergo examination or treatment and such employee may be paid compensation for
wage loss while obtaining medical services and for a reasonable time spent traveling to and from the medical
provider’s location).

5

degenerative joint disease, an accepted condition. The Board notes that the Office, in its
March 29, 2007 decision, accepted appellant’s total disability on December 16, 2005, as well as
on November 1, 2005, as work related and paid appropriate compensation.
Appellant presented no other medical evidence supporting that she was totally disabled
on the dates claimed. She did not provide treatment notes from Dr. Reardon or any other
physician, verifying that she was examined and treated for her accepted condition on any of the
dates she claimed disability. Appellant did not submit medical reports explaining, with rationale,
why her absence from work on the dates claimed was related to her accepted right knee
conditions.
In an undated statement, she explained that she utilized the employing
establishment’s “liberal return to work policy” and the FMLA, which did not require her to
submit supporting medical documentation each time she took leave. However, the Board notes
that FMLA procedures do not apply to an appellant’s claim under federal workers’ compensation
law, as the determination of an employee’s rights or remedies under other statutory authority
does not establish entitlement to benefits under the Federal Employees’ Compensation Act.9 As
noted for purposes of entitlement under the Federal Employees’ Compensation Act, appellant
must provide supporting medical reports establishing that her disability for each claimed period
was related to her accepted condition.10 Here, appellant has not provided supporting medical
documentation and consequently has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing entitlement
to intermittent wage-loss compensation between December 23, 2002 and December 2, 2006.

9

See Dianna L. Smith, 56 ECAB 524, 527 (2005).

10

See supra notes 6, 7.

6

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

